 
 
II 
110th CONGRESS 1st Session 
S. 371 
IN THE SENATE OF THE UNITED STATES 
 
January 24, 2007 
Mr. Martinez (for himself and Mr. Sessions) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions 
 
A BILL 
To amend the Fair Labor Standards Act of 1938 to clarify the house parent exemption to certain wage and hour requirements. 
 
 
1.Short titleThis Act may be cited as the Appropriate and Consistent Care for Youth Act of 2007. 
2.FindingsCongress makes the following findings: 
(1)Private, nonprofit organizations dedicated to providing residential care and treatment for children have long been a vital part of the social service networks serving America’s communities. 
(2)No longer just serving orphans, these institutions tend to the needs of the orphans of the living, children and youth who are unable to remain in their natural homes due to emotional conflicts, life adjustment problems, relationship disturbances, and spiritual and psychological scarring associated with sexual, physical, and emotional abuse. 
(3)The effectiveness of these institutions in caring for these troubled and abused children has long been due to the love, care, and supervision provided by residential houseparents. 
(4)These houseparents volunteer to permanently reside at the group home in which they work in order to create a family environment for those without a true sense of home, one that offers a structured atmosphere where these vulnerable youth can heal, grow, and become productive members of society. 
(5)Traditionally, these houseparents have received food, lodging, insurance, and transportation free of charge, in addition to a fixed salary. 
(6)Congress recognized the unique role houseparents serve, and passed the Hershey Exemption (section 13(b)(24) of the Fair Labor Standards Act of 1938 (29 U.S.C. 212(b)(24))) in 1974 to assist with the provision of houseparents for orphaned and disadvantaged youth by allowing for lodging and food provided free of cost to be considered when determining an appropriate salary for married houseparents serving with their spouse at nonprofit educational institutions. 
(7)Since the addition of the Hershey Exemption, research shows that due to the negative experiences some troubled youth have faced, they find a better environment for growth in having a single houseparent of the same sex. 
(8)Because the wage provision under the Hershey Exemption was extended only to married houseparents serving with their spouse, the Department of Labor has enforced a rule that single houseparents need to be reimbursed on a 24-hour-a-day basis, even for time they are sleeping or otherwise not directly caring for residents of the home, and regardless of the provision of free lodging, food, and other services. 
(9)This has placed an undue financial burden on these nonprofit institutions who wish to provide the best possible care for their residents, forcing some homes to close and others to adopt an employment model where teams of houseparents work 8-hour shifts to care for residents. This team model drives up the cost and destroys the family-like arrangement of the home. 
(10)In order to provide for more appropriate and consistent care for these foster children and troubled youth, this Act seeks to extend the Hershey Exemption to single houseparents residing in educational institutions where they receive lodging and board free of charge. 
3.Amendment to the Fair Labor Standards Act of 1938Section 13(b)(24) of the Fair Labor Standards Act of 1938 (29 U.S.C. 212(b)(24)) is amended— 
(1)in the matter preceding subparagraph (A), by striking and his spouse; and 
(2)in the matter following subparagraph (B)— 
(A)by striking and his spouse reside and inserting resides; 
(B)by striking receive and inserting receives; and 
(C)by striking are together and inserting is. 
 
